Exhibit 10.38
Corrections Corporation of America (the “Company”)
Summary of Director and Executive Officer Compensation
I.      Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers and Fees          

Board retainer
  $ 50,000  
Board meeting fee
  $ 3,000  
Audit chair retainer
  $ 10,000  
Audit member retainer
  $ 2,000  
Compensation, Nominating and Governance chair retainer
  $ 5,000  
Committee chair meeting fee (excluding Executive)
  $ 2,500  
Non-chair committee meeting fee
  $ 2,000  

     In addition to the cash compensation set forth above, each non-employee
director has historically received a grant of a non-qualified option for the
purchase of shares of the Company’s common stock following the Company’s annual
meeting of stockholders.
II.     Executive Officer Compensation. The following table sets forth the
current base salaries and the fiscal 2008 performance bonuses provided to the
individuals who are anticipated to constitute the named executive officers of
the Company for 2009 as well as Damon T. Hininger, the Company’s President and
Chief Operating Officer.

                              Fiscal 2008   Executive Officer   Current Salary  
  Bonus Amount    

John D. Ferguson
  $ 749,858     $ 958,333  
Damon T. Hininger
  $ 325,000     $ 352,925  
Todd J Mullenger
  $ 290,000     $ 364,000  
Richard P. Seiter
  $ 310,655     $ 397,023  
G. A. Puryear, IV
  $ 257,094     $ 328,571  
William K. Rusak
  $ 267,806     $ 342,262  

     The named executive officers also participate in the Company’s 2009 Cash
Bonus Plan and will continue to receive long-term incentive awards pursuant to
the Company’s stockholder approved equity incentive plans.
III.    Additional Information. The foregoing information is summary in nature.
Additional information regarding director and named executive officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2009 annual meeting of stockholders.

